

116 HRES 179 IH: Recognizing the importance of vaccinations and immunizations in the United States.
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 179IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. Schiff (for himself and Mr. Burgess) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the importance of vaccinations and immunizations in the United States.
	
 Whereas the contributions of Louis Pasteur and Edward Jenner to the discovery of the principles of vaccinology are among the most consequential health findings in human history;
 Whereas vaccines have made it possible to eradicate smallpox, saving approximately 5 million lives annually, and for the international community to be on the brink of eradicating polio and to have saved an estimated 18 million people from paralysis over the past three decades;
 Whereas vaccines have dramatically reduced the spread of crippling and potentially life-threatening diseases such as diphtheria, tetanus, measles, mumps, and rubella, and vaccines have prevented the spread of commonly infectious and potentially fatal diseases such as chickenpox, shingles, influenza, hepatitis A, hepatitis B, men­in­go­coc­cal disease, pneumococcal disease, rotavirus, and whooping cough (pertussis);
 Whereas the scientific and medical communities are in overwhelming consensus that vaccines are both effective and safe, and the dissemination of unfounded, and debunked, theories about the dangers of vaccinations pose a great risk to public health, and scientifically sound education and outreach campaigns about vaccination and immunization are fundamental for a well-informed public;
 Whereas an estimated 43,000 adults and 300 children die annually from vaccine-preventable diseases or their complications in the United States, and the health and livelihood of young children, seniors, individuals with immunodeficiency disorders, and those who cannot be vaccinated, are particularly compromised by communities with low vaccination rates;
 Whereas substantial research has shown that vaccination is a highly cost-effective form of preventive medicine, and the Centers for Disease Control and Prevention (CDC) estimates that between 1994 and 2013, vaccinations saved nearly $295 billion in direct costs and $1.38 trillion in total societal costs in the United States;
 Whereas vaccines in the United States undergo extensive safety and efficacy testing before licensure by the Food and Drug Administration (FDA) and are continually monitored for adverse events after health care providers administer them to patients;
 Whereas there are four post-marketing surveillance systems in the United States tracking adverse events after vaccination;
 Whereas it is estimated that vaccinations will prevent more than 21 million hospitalizations and 732,000 deaths among children born in the last 20 years, and that more than 100 million children worldwide are immunized each year and vaccines save an estimated 2.5 million children under age five annually;
 Whereas one in five children worldwide still lack access to common vaccines and, as a result, an estimated 1.5 million children die annually from complications of vaccine-preventable diseases such as diarrhea and pneumonia or suffer from permanently debilitating illnesses;
 Whereas strong investments in biomedical research to improve existing vaccines and develop many more life-saving vaccines are beneficial to all, both at home and abroad, and a robust immunization infrastructure is essential to the public health and well-being of the people of the United States by preventing and isolating outbreaks of infectious diseases at their source;
 Whereas encouraging high vaccination rates and promoting vaccine confidence in the United States protects our citizens from contracting vaccine-preventable diseases that are endemic in countries with low vaccination and immunization rates;
 Whereas the World Health Organization (WHO) recently identified vaccine hesitancy as a top health threat for 2019, and addressing the many factors that contribute to vaccine hesitancy is crucial in increasing vaccination rates and achieving herd immunity;
 Whereas routine and up-to-date vaccination is the most effective method available to prevent the transmission of potentially fatal infectious diseases; and
 Whereas the United States has been a leader in promoting vaccinations around the world through the United States Agency for International Development, the CDC, Gavi, the Vaccine Alliance, the Global Polio Eradication Initiative, UNICEF, the WHO, and a host of other multilateral and non-governmental organizations: Now, therefore, be it
	
 That the House of Representatives— (1)commends the international community, global and domestic health organizations, the private sector, school and community leaders, and faith-based organizations for their tireless work and immense contributions to bolstering our global and domestic health through vaccination;
 (2)affirms vaccines and immunizations save lives and are essential to maintain the public health, and the economic and national security of the people of the United States;
 (3)recognizes that the lack of vaccination can create an environment in which a public health crisis could emerge, and that there is no credible evidence demonstrating that vaccines cause life-threatening or disabling diseases in healthy children or adults;
 (4)encourages a continued commitment to biomedical research to improve vaccines and to develop new vaccines against other infectious and fatal diseases; and
 (5)urges everyone, in consultation with their health care provider, to follow the scientific evidence and consensus of medical experts in favor of timely vaccinations to protect themselves, their children, their family, and their community.
			